Exhibit 10.30

GTC BIOTHERAPEUTICS, INC.

Executive Compensation Disclosure Schedule

On March 10, 2006, the Compensation Committee of the Board of Directors of GTC
Biotherapeutics, Inc. determined the base salaries, effective as of January 1,
2006 for GTC’s executive officers, their annual stock option awards and their
target bonus potential for 2006 expressed as a percentage of their respective
base salaries. The Compensation Committee also determined bonuses awarded to
GTC’s executive officers for the calendar year 2005. The bonuses were paid in a
combination of cash and shares of GTC Common Stock valued at $1.03 per share,
the closing price on March 10, 2006.

The Compensation Committee annually evaluates the performance and determines the
cash and equity compensation of GTC’s executive officers based on the
Compensation Committee’s assessment of company performance and individual
performance, as well as relative compensation for competitive positions in
similarly sized, publicly-traded biopharmaceutical companies. Based on that
evaluation, the Compensation Committee has now determined the base salary level
for 2006 for each of the executive officers taking into consideration the
executive’s salary history and internal and external fairness considerations.
The annual base salary for each executive officer was adjusted for 2006 in light
of the executive’s prior performance, tenure and responsibilities, as well as
independent compensation data.

The Committee also established a target bonus opportunity for each of the
executive officers for 2006 expressed as a percentage of base salary. This bonus
potential can be exceeded by up to 20% of the target for exceptional corporate
and individual performance. As it did for 2005, the Compensation Committee will
determine two-thirds of the bonus for the Chief Executive Officer and the other
executive officers based on the Committee’s assessment of GTC’s performance
relative to a number of company-wide goals established by the Chief Executive
Officer and the Committee. The remainder of the bonus potential will be based on
the Committee’s judgment regarding individual performance against objectives,
which in the case of the Chief Executive Officer are determined by the Committee
and for all other executive officers are determined by the Chief Executive
Officer.

The Committee then granted annual stock option awards to each of GTC’s executive
officers. The size of stock option awards is generally intended to reflect the
significance of the executive’s current and anticipated contributions to GTC’s
overall performance, and is determined based on internal and external fairness
considerations, as well as independent compensation data. For each stock option
award, 20% vested immediately and the balance vests 20% annually over four
years. The exercise price per share of the stock options was equal to the fair
market value of a share of GTC’s common stock on the date of grant.

The company performance portion of the bonus payments for 2005 was based on the
Committee’s subjective assessment of performance against a number of objectives
in the areas of clinical development, transgenic production capabilities,
external programs, business development and financial performance, and other
performance goals established in early 2005. The bonuses awarded to GTC’s
executive officers for 2005 were 79% of their target bonuses, which resulted in
bonuses ranging from approximately 24% to 31% of their base salaries.

The base salaries, annual equity awards and target bonuses for 2006, as well as
the stock and cash bonuses for 2005, for GTC’s Chief Executive Officer and the
four other most highly compensated executive officers, also known collectively
as the named executive officers, are listed in the table below. Additional
information on executive compensation is included in GTC’s proxy statement for
its annual meeting of shareholders.



--------------------------------------------------------------------------------

Executive Officer

   2005 Cash
Bonuses    2005 Bonuses
Shares    2006 Base
Salary   

2006 Target
Bonus

(% of Base
Salary)1

    2006 Stock
Option Award
Shares

Geoffrey F. Cox, Ph.D.

Chairman of the Board, President and

Chief Executive Officer

   $ 43,854    90,923    $ 436,800    40 %   90,000

John B. Green

Senior Vice President, Chief Financial

Officer and Treasurer

   $ 23,221    41,821    $ 280,800    30 %   35,000

Gregory F. Liposky

Senior Vice President, Operations

   $ 22,179    39,257    $ 265,200    30 %   50,000

Harry M. Meade, Ph.D.

Senior Vice President, Research

and Development

   $ 22,694    40,664    $ 273,520    30 %   50,000

Daniel S. Woloshen

Senior Vice President and

General Counsel

   $ 20,474    34,715    $ 238,160    30 %   25,000

--------------------------------------------------------------------------------

1 The target bonus opportunity can be exceeded by up to 20% of the target if GTC
achieves exceptional corporate performance, as determined by the Committee, and
the individual achieves high individual performance. For example, an executive
with a target bonus of 30% could receive a bonus of as much as 36% of base
salary.